DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 04/14/2022 is acknowledged.
Applicant’s election of Group I, claims 1-8 and 10-13 in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: 
Page 4, paragraph [0036] attributes the reference numbers 200 and 100 to the introducer; for the sake of consistency the examiner suggests using a single reference number for the introducer in a single embodiment.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the proximal sheath and the introducer in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the outer sheath and a ring structure on the distal tip 14 in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Introducer 100 and Introducer 200 cited in paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (CN 107865996 A) (Examiner’s note: the examiner has attached a pdf translated version of the disclosure of Zeng and any citations by the examiner have come from the specified page and line in the pdf).
Regarding claim 10, Zeng discloses a method of positioning a guidewire within a heart (page 5, lines 19 – 21) (Examiner’s note: the lines cited by the examiner state the guidewire 1 being placed into the left ventricle 2) (Examiner’s note: it should be understood that Zeng discloses different embodiments of predetermined shapes for the guidewire, and that the examiner is relying upon guidewire embodiment shown in Fig. 14, however, the examiner will also reference Fig. 23 for the purpose of showing the guidewire position relative to referenced heart structures in the claims), the method comprising: 
advancing a distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) into a left or right ventricle of the heart (Examiner’s note: as stated on page 5, lines 19 – 25, the front end of the guidewire extends into the left ventricle) until a loop structure (abutment section) (page 5, lines 25 – 40, see annotated Fig. 14) at a terminal distal end (see annotated Fig. 14) of the guidewire (guidewire 1) is seated within the left or right ventricle (Examiner’s note: discussed on page 5, in lines 21 – 25, the distal end of the guidewire 1 is placed in the left ventricle, furthermore, looking at Fig. 3b the distal end of the guidewire is shown to be anchored in the ventricle), the distal end portion (see annotated Fig. 14) of the guidewire (guidewire 1) including a leading section (inserting section 6) (page 5, lines 35 – 40, and see annotated Fig. 14) and a transition section (buffer section 8) (page 5, lines 30 – 35, and see annotated Fig. 14) extending between the leading section (inserting section 6) (see annotated Fig. 14) and the loop structure (see annotated Fig. 14), 
wherein when the loop structure (see annotated Fig. 14) is seated within the left or right ventricle (Examiner’s note: as shown in Fig. 3b, the abutment section 7 (regardless of shape) is seated within the ventricle, furthermore, stated on page 5, in lines 35 – 40 the abutment section is placed in the left ventricle), an entire length (see annotated Fig. 14) of the leading section (see annotated Fig. 14) positioned between a native valve annulus of the heart and the transition section (see annotated Fig. 14) of the guidewire (guidewire 1) is out of contact with a ventricular septum separating the left ventricle from the right ventricle of the heart (Examiner’s note: as shown in the annotated Fig. 23, the entire length of the leading section, as defined by the examiner, is positioned between the native valve and the transition section; furthermore, as shown in the annotated Fig. 23, the transition region is separated from the ventricular septum).

Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale

Annotated Figure 23 of Zeng

    PNG
    media_image2.png
    528
    604
    media_image2.png
    Greyscale


Regarding claim 1, Zeng discloses wherein the guidewire (guidewire 1) includes 
a proximal end (rear end of the guidewire 1 – not shown), and
in the absence of applied forces, the leading section  is not tangential to the loop structure (see annotated Fig. 14) (Examiner’s note: when the guidewire 1 is unbound, the abutment section 7 self-expands to the desired shape shown in Fig. 14 and 23, as discussed on page 5, in lines 29 – 37, furthermore, the cited passage states that the abutment section has a predetermined deployment shape and when not bound by the vessel wall, expands into a curled / unfolded shape; thus in the absence of force the inserting section 6 will not be tangential to the looping structure as seen in annotated Fig. 14. Further, as seen in annotated Fig. 14, the leading section axis is not tangential to the looping structure as the axis passes through multiple points along the curvature of the looping structure).

Regarding claim 2, Zeng discloses wherein, in the absence of applied forces, (i) the leading section extends along a guidewire axis (see annotated Fig. 14); (ii) the loop structure defines a first point at which a first line tangential of the first point is substantially parallel to the guidewire axis (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the first and the second point have an axis parallel to the guidewire axis); and (iii) the loop structure defines a second point diametrically opposed from the first point (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the two points are substantially opposite and evenly spaced from a center point), a second line tangential of the second point being substantially parallel to the guidewire axis (see annotated Fig. 14) (Examiner’s note: as shown in the annotated Fig. 14, the first and the second point have an axis parallel to the guidewire axis).

Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale


Regarding claim 3, Zeng discloses wherein, in the absence of applied forces, the guidewire axis is positioned between the first line and the second line (see annotated Fig. 14) (Examiner’s note: on page 5, in lines 21 – 37, cites wherein the inserting section 6 is straight, and wherein the abutting portion 7 is curled when not bound by the vessel walls; thus in the absence of applied forces (compression) the guidewire 1 will transform to its predetermined shape which is that shown in Fig. 14, and is the embodiment relied upon by the examiner, where the first and second lines are positioned on either side of the guidewire axis – annotated Fig. 14).

Regarding claim 4, Zeng discloses wherein, in the absence of applied forces, the first point and the second point are substantially equidistant from the guidewire axis (see annotated Fig. 14) (Examiner’s note: on page 5, in lines 21 – 37, cites wherein the inserting section 6 is straight, and wherein the abutting portion 7 is curled when not bound by the vessel walls; thus in the absence of applied forces (compression) the guidewire 1 will transform to its predetermined shape which is that shown in Fig. 14, and is the embodiment relied upon by the examiner, where the first and second points are shown to be equidistant from the guidewire axis – annotated Fig. 14).

Regarding claim 5, Zeng discloses wherein the loop structure (see annotated Fig. 14) extends from the transition section to a distal tip of the guidewire, the loop structure (see annotated Fig. 14) having a helical or corkscrew configuration (Examiner’s note: the looping structure, referenced by the examiner in the annotated Fig. 14, is helical in shape as the loop is wound about a central point) so that portions of the loop structure (see annotated Fig. 14) lie within a plane that does not pass through the leading section (Examiner’s note: it should be understood that the guidewire 1 is a 3D structure and therefor extends in the x,y,z plane, specifically the guidewire 1 extends into the page at least some distance, and the plane going into the page does not pass though the leading section, thus the loop structure meets the limitation as claimed).

Annotated Figure 14 of Zeng

    PNG
    media_image1.png
    580
    605
    media_image1.png
    Greyscale


Regarding claim 6, Zeng discloses wherein the loop structure  coils about a coil axis (axis extending into the page – annotated Fig. 14) (Examiner’s note: the loop structure coils about the axis extending into the page), the coil axis being substantially perpendicular to a guidewire axis along which the leading section extends (Examiner’s note: as shown in the annotated Fig. 14, the guidewire axis extends parallel to the y-axis, and the coil axis extends along the z-axis into the page, the y-axis and the z-axis are perpendicular to each other – shown in the annotated Fig. 14).

Regarding claim 7, Zeng discloses wherein the loop structure (see annotated Fig. 14) is a single wire and forms a spherical shape in the absence of applied forces (Examiner’s note: on page 5, in lines 21 – 37, cites wherein the abutting portion 7 is curled when not bound by the vessel walls, and thus in the absence of applied forces (compression) the guidewire 1 will transform to its predetermined shape which is a spherical shape as seen in Fig. 1. Furthermore, the guidewire 1 is shown as a single wire throughout the drawings).

Regarding claim 11, Zeng discloses wherein advancing the distal end portion (see annotated Fig. 23) of the guidewire (guidewire 1) includes advancing the distal end portion of the guidewire into the left ventricle (Examiner’s note: as shown in Fig. 23, and discussed on page 5, in lines 18 – 25, the guidewire 1 distal end is positioned into the left ventricle), by advancing the distal end portion of the guidewire (guidewire 1) into a femoral artery, around an aortic arch, and through the aortic valve annulus (Examiner’s note: as discussed on page 2, in lines 3 – 6, the guidewire 1 extends through the femoral artery and to the aortic valve, furthermore, as shown in Fig. 23, the guidewire passes through the aortic arch and through the valve annulus).

Annotated Figure 23 of Zeng

    PNG
    media_image2.png
    528
    604
    media_image2.png
    Greyscale


Regarding claim 12, Zeng discloses further comprising advancing a delivery device (sheath 5) (page 5, lines 18 – 21, and Fig. 3b) over the guidewire (guidewire 1) while the loop structure is seated within the left ventricle (Examiner’s note: as shown in the annotated Fig. 23, the loop portion is seated within the left ventricle), until a distal end portion of the delivery device (sheath 5) is adjacent the aortic valve annulus (Examiner’s note: as discussed on page 5, in lines 18 – 21, the sheath 5 is fed along the guidewire 1 until it reaches the aortic valve).

Regarding claim 13, Zeng discloses comprising retracting a sheath (sheath 5) of the delivery device (sheath 5) to allow a collapsible prosthetic heart valve (bracket 4) (Examiner’s note: as shown in Fig. 3b, the bracket 4 is expanding after being released from the sheath 5, as discussed on page 5, in lines 18 – 21; thus the bracket 4 is collapsible as it was collapsed when within the sheath 5, as further evidenced by the diameter of the bracket 4 in Fig. 3b shown to be larger than the diameter of the sheath 5, which previously housed the bracket 4) positioned within the sheath (sheath 5) to expand into contact with the aortic valve annulus (Examiner’s note: as mentioned above the sheath 5, once at the aortic valve, releases the bracket 4 allowing to expand with the annulus as discussed on page 5, in lines 18 – 21, and shown in Fig. 3b).
Annotated Figure 23 of Zeng

    PNG
    media_image2.png
    528
    604
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 107865996 A) (Examiner’s note: the examiner has attached a pdf translated version of the disclosure of Zeng and any citations by the examiner have come from the specified page and line in the pdf) as applied to claim 10 above, and in view of Bourang (US 20070088431 A1) (cited in the IDS).
Regarding claim 8, Zeng teaches the method of inserting a guidewire into a heart valve as recited in claim 10 above. Zeng further discloses wherein the guidewire 1 is used to track a delivery catheter (sheath 5) over said guidewire into the annular space of the aortic valve as disclosed on page 5, in lines 18 – 21. 
However, Zeng is silent regarding wherein the loop structure includes a plurality of wires each having a distal end fixedly coupled to the distal end of the guidewire, and each having a proximal end that is slideable relative to the guidewire, so that upon the proximal ends sliding relative to the guidewire, the plurality of wires being forced to bow outwardly upon sliding of the proximal ends relative to the guidewire.
As to the above, Bourang teaches, in the same field of endeavor, a heart valve delivery system and method of inserting a guidewire (guidewire shaft 31) to the native valve site (paragraph [0106]) wherein the guidewire includes a loop structure (mechanical basket 700) (Examiner’s note: the basket 700 includes struts 702 which form a loop parallel to the longitudinal axis of the shaft – shown in Fig. 24), wherein the loop structure includes a plurality of wires (struts 702) having a distal end fixedly coupled to the distal end of the guidewire (guidewire shaft 31) (paragraphs [0106 – 0108]) (Examiner’s note: as shown in Fig. 24, the distal end of the struts are coupled to the distal end of the guidewire shaft 31, and are fixed to said shaft in that they do not uncouple from said shaft), and each having a proximal end that is slideable relative to the guidewire (guidewire shaft 31) (Examiner’s note: the proximal end of the struts 702 are coupled to the distal end of basket shaft 705, which allows for the struts to slide relative to the guidewire shaft 31 as described in paragraphs [0106 – 0108]), so that upon the proximal ends sliding relative (paragraphs [0106 – 0108]) to the guidewire (guidewire shaft 31), the plurality of wires (struts 702) being forced to bow (flex outward – paragraph [0108]) outwardly upon sliding of the proximal ends relative to the guidewire (guidewire shaft 31) (Examiner’s note: as stated above, paragraphs [0106 – 0108] discloses wherein the basket 700 struts 702 slide relative to the guidewire shaft 31 / expand outwardly when the basket shaft 705 is moved relative to the guidewire shaft 31), for the purpose of providing a tapered surface for ease of transition into the body and ease of tracking through the body vessel to the native heart valve site (paragraph [0109]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the guidewire of Zeng to incorporate the expandable guidewire basket taught by Bourang since both Zeng and Bourang discloses using an expandable guidewire tube to track through the vasculature and allow for a delivery device to track over said guidewire to the annulus of the native heart valve and therefore the substitution of one guidewire / anchor means for another would have yielded predictable results, namely, of anchoring a guidewire within the vasculature and allow for the delivery device to track along said guidewire to deliver a prosthetic heart valve. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). To use one known connection means or another would have been obvious and well within the purview of one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ring (US 20170209671 A1) teaches a method of inserting a guidewire into the left ventricle wherein said guidewire comprises a distal loop and a straight portion, wherein said straight portion is not tangential to the distal loop in the absence of forces.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771